DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 17 May 2022 in reference to application 16/698,080.  Claims 1-4, 6-15, and 17-22 are pending and have been examined.

Response to Amendment
The amendment filed 17 May 2022 has been accepted and considered in this office action.  Claims 1, 3, 5, 6-15, and 17-20 have been amended, claims 5 and 16 cancelled, and claims 21 and 22 added.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 May 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-15, and 17-22 are allowed.  The following is an examiner’s statement of reasons for allowance:

Consider claim 1, Wu teaches A computer-implemented method (abstract, figure 10) comprising: 
training a language machine learning model on a first set public documents including known question and answer pairs to predict a question from an answer in the first set of public documents (0107-09, using QA pairs from QA websites to train NMT model. 0025, NMT is a neural model and thus is a machine learning model); 
receiving a second one or more documents from a user (0110, plain text is input to NMT model); 
generating a set of question and answer pairs from the second one or more documents from the user using the language machine learning model (0110-11, question and answer pairs generated by NMT model from plain text).
Wu does not specifically teach that the second set of documents are private documents. 
In the same field of building question and answer systems, Lim et al. (US PAP 2019/0213480) teaches that the second set of documents are private documents (00010, using private question and answer data).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use private data as taught by Lim in the system of Wu in order to allow private question answer databased to generated.
	However the prior art of record does not teach or fairly suggest the limitations of “training a second machine learning model specifically for the user with the set of question and answer pairs generated from the second set of private documents of the user; receiving a search query from the user; generating a result for an input of the search query on data of the user using the second machine learning model; and providing the result to the user” when combined with each and every other limitation of the claim.  Therefore claim 1 is allowable.

Claims 4 and 15 contain similar subject matter as claim 1 and therefore are allowable as well.

Claims 1-3, 6-14, and 17-22 depend on and further limit claims 1, 4, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655